                                                                                                            ~• o r



                                                                                   '?~~~2~~1V~~~ ~:~
                                                                              ~1
                                                                      r, O ~C
 1                                                                 ~ V~~a~~ ~..    '~'~
                                                                  ~r~                  b 2Q~9
 ~
 ~
                                                                                                       „c

 3
 4                                                                        _r"

 5
 6
 7
 8                                   UNITED STATES DISTRICT COURT
 9                                  CENTRAL DISTRICT OF CALIFORNIA
10
11      UNITED STATES OF AMERICA,                          Case No. 5:19-mj-00589
12                            Plaintiff,                   ORDER OF DETENTION AFTER
                                                           HEARING [Fed. R. Crim. P. 32.1(a)(6);18
13                                                         U.S.C. § 3143(a)]
                              ►+~
14
        ERIK PAZ,
15
16                            Defendant.

17
18 '~          The defendant having been arrested in this District pursuant to a warrant issued by
19      the United States District Court for the Central District of California for alleged violarions
20      of the terms and conditions of her supervised release; and
21             The Court having conducted a detention hearing pursuant to Federal Rule of
22      Criminal Procedure 32.1(a)(6) and 18 U.S.C. § 3143(a),
23             The Court finds that:
24         A. (X) The defendant has not met her burden of establishing by clear and convincing
25             evidence that she is not likely to flee if released under 18 U.S.C. § 3142(b) or (c).
26             This finding is based on:
27         B. nature ofcurrent allegations involving alleged transportation o 13 kilograms of
28             methamphetamine. a Crrade Aviolation
 1             and
2        C. (X)The defendant has not met her burden of establishing by clear and convincing
 3             evidence that she is not likely to pose a danger to the safety of any other person or
 ~~        - the community if released under 18 U.S.C. § 3142(b) or (c). This finding is based on:
 5       D. nature ofcu~vent allegations involving a1leQed transportation of13 kilograms of
6              methamphetamine, aGrade Aviolation
 7
 8
9           IT THEREFORE IS ORDERED that the defendant be detained pending further
10    revocation proceedings.
11
12    Dated:         k       ~~      ~~f
~K~
14
                                                            ,I~HN D.EARLY
15                                                          United States Magistrate J
16
17
18
19
20
21
22
23
24
25
26
27



                                                      ~►J
